Case 5:18-cv-01659-EEF-KDM Document 85 Filed 09/07/21 Page 1 of 1 PageID #: 1147




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 LEVI G. GREENUP #569616                               CIVIL ACTION NO. 18-1659 SEC P

 VERSUS                                                JUDGE ELIZABETH E. FOOTE

 JAMES LEBLANC, ET AL.                                 MAG. JUDGE KAYLA D. MCCLUSKY


                                            JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate Judge

  previously filed herein, and having thoroughly reviewed the record, no written objections having

  been filed, and concurring with the findings of the Magistrate Judge under the applicable law;

         IT IS ORDERED that the instant suit be and is hereby DISMISSED WITH PREJUDICE

  pursuant to Federal Rule of Civil Procedure 41(b).

         IT IS FURTHER ORDERED that all pending motions in this matter are DENIED AS

  MOOT.

         The Clerk of Court is directed to close this case.

          THUS DONE AND SIGNED this 7th
                                    _____ day of September, 2021.




                                               ELIZABETH ERNY FOOTE
                                               UNITED STATES DISTRICT JUDGE
